Appeal by the defen*494dant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered December 3, 1992, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered the judgment is affirmed.
Upon our review of the record, we conclude that the defendant’s plea was both factually sufficient and was entered into knowingly, intelligently, arid voluntarily (see, People v Harris, 61 NY2d 9). In addition, there is no basis to the defendant’s claim that counsel failed to provide meaningful representation (see, People v Jackson, 70 NY2d 768). Accordingly, the court did not improvidently exercise its discretion in denying the defendant’s application to withdraw his plea of guilty (see, CPL 220.60 [3]; People v Cance, 155 AD2d 764; People v Howard, 138 AD2d 525). Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.